Citation Nr: 1310541	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-17 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected lumbar spine disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1998 to June 2001 and from February 2007 to May 2008.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO that granted service connection and assigned a noncompensable rating for the low back disability.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran avers that his current lumbar spine disability should be rated at a compensable level.  

This matter must be remanded for further development as additional relevant evidence must be associated with the claims folder and a new examination must be provided to the Veteran.

First, the Board notes that since the RO last considered this appeal, the Veteran has indicates that there are additional records that should associated with the Virtual VA electronic processing system, such as clinical records from December 2010 and January 2011, to include MRI results.  However, a review of Virtual VA did not reveal such documents.  The Board must take the opportunity to secure such records and any outstanding VA treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board finds that an additional VA medical examination is necessary.  The Veteran was last examined for VA compensation purposes in August 2008.  He has argued that the report of that examination is not reflective of the true severity of his disability as he felt that the examiner did not completely and accurately report his responses to questions during the examination.  

Furthermore, the Veteran contends that the Board should consider the results from his recent medical appointments and the fact that he is taking different medications to treat his service-connected lumbar spine disability.  He also stated that he is currently undergoing treatment for his back at VA.  

To ensure that VA has met its duty to assist, the Board finds that an additional VA medical examination is necessary to determine the current severity of his service-connected disability for compensation purposes.  38 C.F.R. § 3.159(c)(4) (2012).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to contact the Veteran in order to request that he provide the names and addresses of any private health care providers, if any, who have provided treatment for the service-connected lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate copies of any such records with the claims file.  

The RO should also take all indicated action to obtain copies of any outstanding VA medical center treatment records, to include any records from VA in Leavenworth, Kansas and treatment records from December 2010 and January 2011 (including MRI results).  

The RO then should have the Veteran scheduled for a VA medical examination to determine the severity of his service-connected lumbar spine disability.  

The claims folder must be provided to the examiner for review in connection with the examination.  The examination report must include range of motion measurements of the thoracolumbar spine.  

The examiner must also comment on whether the Veteran's lumbar spine disability is productive of pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use or during flare-ups.  If feasible, the examiner should quantify this in terms of the degree of additional range of motion loss due to any of these factors.  

If the examiner is unable to provide the requested information, he or she must explain the rationale of such a conclusion.

After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  The RO must document its consideration of whether the Veteran is entitled to an initial compensable rating for his lumbar spine disability in light of the provisions of 38 C.F.R. § 4.59 and 4.71a, Diagnostic Code 5003 (2012).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


